         Case 5:15-cr-00093-JGB Document 247 Filed 02/03/20 Page 1 of 1 Page ID #:3414
JULIUS J. NAM (Cal Bar No. 288961) - AUSA
3403 Tenth Street, Suite 200
Riverside, CA 92501
Phone: 951-276-6942 / e-mail: julius.nam@usdoj.gov
Attorneys for Plaintiff, United States of America


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA                                    CASE NUMBER:

                                                                              ED CR 15-93-JGB
                                             PLAINTIFF(S)
                   v.
ENRIQUE MARQUEZ, JR.,                                                NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually     Filed ✔ Lodged : (List Documents)

Government's Ex Parte Application for Order Sealing Documents; Declaration of Julius J. Nam;
[Proposed] Order Sealing Documents;
Second Supplemental Notice of Lodging and Second Supplemental Declaration;
Exhibits




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




February 3, 2020                                              JULIUS J. NAM
Date                                                          Attorney Name
                                                              UNITED STATES OF AMERICA
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
